Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s request for continued examination filed September 7, 2021 is acknowledged.  Claims 1 and 12-13 are amended and claims 4, 9-11, and 15-16 are cancelled.  Claims 1-3, 6-8, 12-14, and 17-20 are pending and further considered on the merits.
Response to Amendment
In light of the amendment the examiner modifies the grounds of rejection set forth in the office action filed May 7, 2021.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 12-14, and 19 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Degen et al., USPA 2013/0211322 (Degen).
Regarding claims 1-2, Degen discloses a peritoneal dialysis machine (abstract, figs 1C) comprising at least one receptacle (REF 45), in particular a bag to receive fresh 
Furthermore, Degen discloses that the sensor (REF 20) is integrated into a wall (i.e. end wall of catheter tubing) of the catheter (fig. 1C), wherein said catheter (REF 46’) is implicitly a disposable component prior to implantation (via manufacturer’s defect, user error, etc.) or after implantation (catheter clogging, infection, etc.).
Regarding claim 3, Degen discloses that the sensor is designed such that fluid flows around it or through it (¶ 0019, 0087-0088, 0090).
Regarding claim 5, Degen discloses that the sensor is designed as a passive transponder or as an active transponder (¶ 0111-0112).
Regarding claim 6, Degen discloses that the tubing set (REF 23, 25, 46’, fig. 1C) includes at least two sections (i.e. tubing, catheter) in fluid connection with a connector 
Regarding claim 7, Degen discloses that the measured parameter is a concentration of one or more metabolic breakdown products (¶ 0090).
Regarding claim 8, Degen discloses a system comprising at least one processing unit (REF 152, fig. 9), the processing unit designed to control or regulate the operation of the dialysis machine depending on the parameter values (¶ 0111-0112). 
Regarding claim 9, Degen discloses a system wherein the processing unit is designed to control or regulate the operation of the dialysis machine depending on the parameter values which are generated by one or more sensors (see “Hall effect sensors”, ¶ 0083) not in communication with a tubing set (0111-0112, 0117-0118).
Regarding claims 12-14 and 19, Degen is relied upon in the rejection of claims 1-10 set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degen in view of Cosentino et al., USPA 2013/0131574 (Cosentino).
Regarding claims 17-18 and 20, while Degen discloses the mobile terminal device having telephony functionality for the purposes of receiving and transmitting acquired data (see “base 31 may include telephone circuitry for automatically dialing and uploading information stored on handpiece 151”, ¶ 0111), Degen does not explicitly disclose that the mobile terminal device is a smartphone or tablet.  However, Cosentino discloses a dialysis treatment monitoring device including a patient communication device capable of receiving, sending, and executing control information, wherein said patient communication device is a smart phone or tablet (¶ 0031).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the machine of Degen to utilize a smart phone or tablet as described in Cosentino since it has been shown that mobile telephony devices are equally effective in receiving and transmitting medical device information.
Response to Arguments
Applicant's arguments filed August 9, 2021 have been fully considered but are not found persuasive.
Applicant generally argues that implantable devices are not disposable as recited in the newly amended claims.  As an initial matter, the examiner reminds applicant that 
Applicant argues that the prior art does not disclose a sensor “integrated into a wall of the disposable component”.  In response the examiner directs applicant’s attention to the rejections set forth above.  The prior art sensor system (REF 20, fig. 1C) is clearly integrated into the distal tube wall of the tubing cathether (REF 46’).  The examiner maintains that the prior art discloses each and every feature disclosed in the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779